Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Merrick appeals the district court’s orders: denying his motion seeking relief under the Fair Sentencing Act of 2010; and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Merrick, No. 2:94-cr-00163-RBS-19 (E.D. Va. Feb. 3 & Mar. 7, 2011).* We deny the motion to place this case in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We recently held that the Fair Sentencing Act of 2010 does not apply retroactively to defendants sentenced prior to August 3, 2010, the effective date of -the Act. United States v. Bullard, 645 F.3d 237 (4th Cir.2011). Merrick is such a defendant.